AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of South Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

A RESIDENCE, COMPUTERS, AND ELECTRONIC
STORAGE DEVICES IN CLOVER SOUTH CAROLINA,
29710

Case No.

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of South Carolina
(identify the person or describe the property to be searched and give its location):

A RESIDENCE, COMPUTERS, AND ELECTRONIC STORAGE DEVICES IN CLOVER, SOUTH CAROLINA, 29710 (as
more fully described in Attachment A to the Affidavit in Support of the Application)

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Evidence and instrumentalities of violations of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B) (as more fully described in
Attachment B to the Affidavit in Support of the Application)

YOU ARE COMMANDED to execute this warrant on or before November 7, 2018 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. | Mat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Shiva V. Hodges
(United States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

Date and time issued: bitrther 24,2018. a Ve ho

Jéige’s signgtu
A :2bp

 

   

City and state: Columbia, South Carolina iva V. Hodges, United States Magistrate Judge

 

 

Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

 

‘Case No::- ‘Dat ¢.time™warrant exéeuted:.. _.| Copy-of warrant-a invents A
WereesGuant Uhfte ft Cuercke, Herel

 

 

 

Inventory made in the presence of : — oo ge
nen SA Lol Criswel

  

 

Inventory of the property taken and name of any person(s) seized:

- Ke Buillion Lékeo s[V SiS 74t3C6 V
BEAN ConlQuter o[W KL so 412% InsOi tern TD

— Sengohe, Exteraut Wot perve. S| 7G6E OF LIAK
- (Z\ > St Grds

 

Certification

 

   

I declare under penalty of perjury that this inventory is cored
designated judge.

Date: (( \ 1%

 

Xo
N Executing officer’s signature

“Toke leweae a Agent, HSI

 

Printed name and title

 

 

 
